                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

SHAKEETA DRAPER,

                   Plaintiff,                             8:19CV203

       vs.
                                                      MEMORANDUM
ROUND           HILL        PACIFIC                    AND ORDER
MANAGEMENT LLC, Private Limited
Liability Company; EMILY HELLBUSH,
Office Manager; CHARLES KARL,
CPM; THE CITY OF OMAHA POLICE
DEPARTMENT, DORNAN, TORIA,
HOWARD,         BREITKREUTZ       &
CONWAY, PC LLO LAW FIRM,
DOUGLAS         COUNTY      COURT,
Government Agency;        DOUGLAS
COUNTY         SHERIFFS     OFFICE,
Government Agency; and DOUGLAS
COUNTY CONSTABLES OFFICE,
Government Agency;

                   Defendants.


      After granting Plaintiff leave to proceed in forma pauperis, the court now
conducts an initial review of Plaintiff’s Complaint to determine whether summary
dismissal is appropriate under 28 U.S.C. ' 1915(e)(2).

                       I. SUMMARY OF COMPLAINT

       Plaintiff—a self-described “aboriginal Moorish American National,” a citizen
of the Moorish National Republic Federal Government, Northwest Africa,” and “a
participant in the Moorish Divine and National Movement of the World-the North
Gate”—seeks damages in the form of gold, silver, or Federal Reserve notes due to
injuries suffered from an allegedly unlawful eviction. Plaintiff claims that despite
giving notice to her rental agent (Defendant Round Hill Pacific Management, LLC)
that she was entitled to ignore its repeated requests for rent payments due to her
“Moorish American National Status,” Defendant Round Hill “impose[d] an illegal
eviction that came without prior written notice followed by (Omaha Police Officers)
escort off the premises and denied the opportunity to retrieve any personal items.”
(Filing 1 at CM/ECF pp. 1-9.)

                       II. STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. ' 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim,
that fails to state a claim upon which relief may be granted, or that seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (internal quotation
marks and citations omitted). However, “[a] pro se complaint must be liberally
construed, and pro se litigants are held to a lesser pleading standard than other
parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations omitted).


                                          2
                                 III. DISCUSSION

       Federal district courts are courts of limited jurisdiction. Kokkonen v. Guardian
Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). The subject-matter jurisdiction of
the federal district courts is generally set forth in 28 U.S.C. '' 1331 and 1332. Under
these statutes, federal jurisdiction is available only when the parties are of diverse
citizenship and the amount in controversy exceeds $75,000, or when a “federal
question” is presented. “If the court determines at any time that it lacks subject-
matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

       Subject-matter jurisdiction is proper pursuant to 28 U.S.C. ' 1332, commonly
referred to as “diversity of citizenship” jurisdiction, when “the citizenship of each
plaintiff is different from the citizenship of each defendant.” Ryan v. Schneider Natl.
Carriers, Inc., 263 F.3d 816, 819 (8th Cir. 2001). In addition, the amount in
controversy must be greater than $75,000.00. 28 U.S.C. ' 1332(a).

       Subject-matter jurisdiction is also proper under 28 U.S.C. '' 1331 when a
plaintiff asserts a “non-frivolous claim of a right or remedy under a federal statute,”
the Constitution, or treaties of the United States, commonly referred to as “federal
question” jurisdiction. Northwest South Dakota Prod. Credit Ass’n v. Smith, 784
F.2d 323, 325 (8th Cir. 1986). Under this type of jurisdiction, a plaintiff must allege
that the defendants deprived her of a right secured by the Constitution or laws of the
United States and that the alleged deprivation was committed under “color of state
law” in order to bring a claim under 42 U.S.C. ' 1983. West v. Atkins, 487 U.S. 42,
48 (1988); Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993).

       Plaintiff’s allegations that she was wrongfully evicted from her rental property
for failure to pay rent because she was entitled to live rent-free as a “Moorish
American” fails to establish that this court has jurisdiction over her claim. Therefore,
Plaintiff’s Complaint must be dismissed without prejudice for lack of subject-matter
jurisdiction without leave to amend because amendment of her Complaint would be
                                           3
futile. Horras v. Am. Capital Strategies, Ltd., 729 F.3d 798, 804 (8th Cir. 2013)
(district court may deny leave to amend when amendment would be futile); Fed. R.
Civ. P. 12(h)(3).

      IT IS ORDERED:

       1.     This case is dismissed without prejudice for lack of subject-matter
jurisdiction;

      2.    Judgment shall be entered by separate document.

      Dated this 6th day of April, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           4
